UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                              No. 05-7732




In Re:    LEO HINSON,

                                                          Petitioner.



                On Petition for Writ of Mandamus
                         (No. CR-02-120)


Submitted: January 19, 2006                 Decided:   January 26, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Leo Hinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leo Hinson petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his motion to modify

his term of imprisonment.     He seeks an order from this court

directing the district court to act.    Because the district court

has now ruled on Hinson’s motion, we deny the mandamus petition as

moot.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    PETITION DENIED




                               - 2 -